Contrary to the defendant’s contention, the Supreme Court did not err in denying that branch of his omnibus motion which was to suppress physical evidence, as the evidence at the suppression hearing permitted the Supreme Court to infer that the police officers who stopped the defendant’s vehicle had reasonable suspicion to do so based on the information that they had received minutes earlier from a radio transmission made by another officer (see People v Coleman, 62 AD3d 810, 810-811 [2009]; People v Williams, 52 AD3d 208 [2008]; People v Gonzalez, 50 AD3d 527 [2008]). Dillon, J.E, Lott, Roman and Cohen, JJ., concur.